Case 3:19-cv-02128-SCC Document 32-1 Filed 03/23/21 Page 1of1

AFFIDAVIT
I, Luis 8. Arana Santiago, under the penalty of perjury states as follows.

1. That I attended in person the administrative hearings held at the University of Puerto Rico in
Utuado on October 30, October 31 and November 1 of 2019.

2. That the hearings held at the University of Puerto Rico in Utuado on October 30, October 31
and November | of 2019 were recorded and I personally have a copy of the recordings.

3. That the students David Urefa Negron, Esteban Tellado Zequeira and Jann Roman Santiago
attended the Course Mate 3012, M23, that I was teaching during the second semester of the
academic year 2017-2018.

4. That the students David Urefia Negr6én, Esteban Tellado Zequeira and Jann Roman Santiago
obtained a final grade of F in the Course Mate 3012.

5. That the University of Puerto Rico in Utuado presented the students David Urefia Negron,
Esteban Tellado Zequeira and Jann Roman Santiago as witnesses against myself at the
administrative hearing.

6. That the students David Urefia Negron, Esteban Tellado Zequeira and Jann Roman Santiago
testified under oath that functionaries of the administration of Dr. José Heredia Rodriguez
changed their final grade of F to a final grade of C.

7. That Vivian Vélez Vera and Marisol Diaz Ocasio were mentioned by the students as having
participated in the process of changing their grades.

8. That I was not consulted or participated in the process of changing the grades to the students
as required by Certification No. 40 (2015-2016) of the Administrative Board of the
University of Puerto Rico in Utuado.

9. That I understand the legal consequences of perjury.

10. That I authorize the use of this affidavit for pertinent a poe procedures.

AL
AFF. 629! Luis S. Arana Santiago
I declare that this affidavit was signed in my presence on March 23 , 2021 by

Luis S. Arana Santiago, whom I have identified by his Kansas Driver License.4 K)0-42. SD l4

Ceowibas mse) mes
Ce

  

$5.00

9397
03/19/2021

Sello de Asistencia Leaal
20014-2021-0319-72095099
